DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

Response to Amendment/Arguments
Claim Objections
The objection to claim 1 is withdrawn, since claim 1 was amended  to remove the first occurrence of the word “wherein” in line 10 (see claim amendments filed May 2, 2022).
Claim Rejections - 35 USC § 102
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.  The amendment to claim 1 does not overcome the rejection of claims 12, 13, and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Losic et al. (WO 2016/191802 A1).  
Losic et al. disclose a composite material (i.e., an apparatus) having a porous graphene-based foam matrix and comprising metal oxide nano-particles distributed throughout the foam matrix for use in removal of a target species (phosphorus in the instant case) from a liquid or gas (paragraph bridging pages 16 and 17; page 18, line 19 to page 20, line 5 and page 29, line 30 to page 31, line 3).   The nano-particles are selected from oxides of cerium (page 19, lines 7-9).  The nano-particles have at least one dimension that is less than 100 nm (page 19, lines 27-29), which overlaps with the diameters disclosed in instant paragraph 0044).   The metal-oxide nano-particles are disclosed as being selected having regard to the intended application of the composite material.  For example, where the composite material is to be used for removing ions from liquid or gas, the metal oxide nanoparticles may be selected having regard to their adsorption properties toward the ions to be removed (page 19, lines 1-5).  Thus, when the composite material of Losic et al. comprises a cerium oxide nanoparticle claims 12, 13, and 17-19 are anticipated.    "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   Thus, since Losic et al. disclose CeO2 nanocrystals the claimed property of a configurable density of surface oxygen vacancy sites is necessarily present.   Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).                                                                                                                                                                                                   
Applicant’s arguments with respect to the rejection of claims 12, 13, 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Midorikawa et al. (US 2010/0264084)  have been considered but are moot because this rejection is withdrawn.

Claim Rejections - 35 USC § 103
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.  The amendments to claims 1, 14 and 20 do not overcome the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Hassler et al. (US 2012/0187337 A1).
Hassler et al. disclose an apparatus and method for removal of phosphorous-containing materials using rare earth containing additives including cerium oxide nanoparticles.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Thus, since Hassler et al. disclose CeO2 nanocrystals the claimed property of a configurable density of surface oxygen vacancy sites are necessarily present.    Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Specification
The disclosure is objected to because of the following informalities: The specification refers to Table 1 (see for instance paragraphs 0044 and 0057).  However, the specification does not contain a Table 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Losic et al. (WO 2016/191802 A1).
Losic et al. disclose a composite material (i.e., an apparatus) having a porous graphene-based foam matrix and comprising metal oxide nano-particles distributed throughout the foam matrix for use in removal of a target species from a liquid or gas (see entire disclosure, in particular the abstract; page 1, lines 5-17; page 2, lines 28-30; page 3, line 3 to page 5, line 21; page 6, lines 8-21; page 6, line 30 to page 7, line 10;  page 7, line 29 to page 8, line 8; page 8, line 23 to page 11, line 7; page 13, line 30 to page 14, line 1; page 15, lines 6-12; page 15, line 31 to page 16, line 2; page 18, line 19 to page 19, line 13; page 19, line 27 to page 20, line 2; page 20, line 13 to page 22, line 25; page 23, line 29 to page 27, line 19; page 28, line 8 to page 33, line 6; Examples 4-8; and claims 1, 2, 7, 9, and 11-15).  In one embodiment, the metal oxide nano-particles are selected from oxides of cerium (see page 19, lines 7-9 and claim 7).  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Thus, since Losic et al. disclose CeO2 nanocrystals the claimed property of a configurable density of surface oxygen vacancy sites are necessarily present.   Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Further, Losic et al. disclose using the CeO2 nanocrystals for the same purpose as applicants, i.e., for removal of phosphorus.  Thus, the limitation and the CeO2 nanocrystal that is used is determined based on the density of surface oxygen vacancy sites is also necessarily present.  The product of claim 17 is implicitly taught, since the PO43- or HPO42- may be the target material to be removed from the liquid or gas and incorporated into the composite material (see for instance page 6, lines 14-15).  Claims 18 and 19 are inherently taught, since the composite material is a kit according to the claims and the publication is the printed material, since it provides a disclosure of how to use the composite material to separate phosphorus or a phosphorus-containing compound from liquids and gases.
Claims 12, 13, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (“Ceria Hallow Nanospheres Produced by a Template-Free Microwave-Assisted Hydrothermal Method for Heavy Metal Ion Removal and Catalysis”, J. Phys. Chem. C., Vol. 114, No. 21, 2010, pp. 9865-9870). 
Cao et al. disclose ceria hollow nanosphere structures, i.e., an apparatus comprising CeO2 nanocrystals, in accordance with claims 12 and 13 (entire disclosure, in particular the abstract; column 2, paragraph 2 on page 9866; page 9867; Table 1 on page 9869; column 2, paragraph 2 on page 9869; and the conclusions on page 9869).  The ceria hollow nanospheres have a uniform size of 260 nm and are composed of CeO2 nanocrystals of about 14 nm (column 2, paragraph 2 on page 9865).   In addition, Cao disclose that the ceria can remove anions (column 2, paragraph 2 on page 9868).  Thus, since Cao et al. disclose an apparatus comprising CeO2 nanocrystals that can remove anions, the claimed function for separating phosphorus from a substrate is an inherent characteristic of the ceria hollow nanosphere structures (see MPEP 2114, I and II).   Claim 18 is inherently taught, since the ceria hollow nanosphere structures can be used to remove heavy ions or as a support for gold nanoparticles (see conclusions on page 9869).  Claim 19 is inherently taught, since the article of Cao et al. is a printed material that includes instructions for using the CeO2 nanocrystals to separate ions from a substrate (see column 1, paragraph 2 to column 2, paragraph 2 on page 9868).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al. (US 2012/0187337 A1).
Hassler et al. disclose an apparatus and method for removal of phosphorous-containing materials using rare earth containing composition, additive and/or particle comprising cerium oxide nanoparticles (see entire disclosure, in particular paragraphs 0004, 0007, 0010, 0016, 0102, 0105-0107, 0109-0114, 0122, 0127, 0128, 0130-0134, 0150-0163, 0165, 0179-0190, and 0192-0204 and claims 1-9).   The claimed configurable density of surface oxygen vacancy sites is inherently taught.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  The phosphorus-containing material includes phosphorus and phosphates (see paragraphs 0035, 0061, 0067, 0103, 0150, 0151, and 0157).  The recovered phosphorus or phosphorus-containing compound is useable in applications that call for phosphorus (see paragraphs 0010-0020, 0114, 0152, 0154, 0189).   The phosphorous-containing target material is removed at the claimed pH (see paragraphs, 0035, 0158-0160 and 0166).  The temperature of aqueous solution can be adjusted prior to the removal process by contacting an aqueous media with the rare-earth-containing additive at varying temperatures, but typically the temperatures range from about -5 degrees Celsius to about 200 degrees Celsius, which encompasses the claimed first temperature range of 3 to 95°C as disclosed in claim 6 (see paragraph 0180).    The target-laden rare earth composition may be removed from the aqueous medium by any suitable technique including centrifuging (see paragraphs 0181-0182).  The phosphorus-containing target material is removed from the target-laden rare earth composition to enable the rare earth to be recycled (see paragraph 0187).  The phosphorus-containing solution includes wastewater (see paragraphs 0041, 0135-0136).  Thus, since Hassler et al. disclose using their apparatus for the same purpose using the same conditions as applicants.   The limitation the CeO2 nanocrystal that is used is determined based on the density of surface oxygen vacancy sites is necessarily present.  The rare-earth composition, additive and/or particles reads upon the apparatus of claims 12 and 13 and the kit of claim 18, since they may comprise cerium oxide particulates having particle sizes from about 1 nanometer to about 1000 nanometers (see paragraphs 0104-0134 and 0196).  The target-laden rare earth composition reads upon the product of claim 17, since the phosphorus-containing materials are removed by chemically and/or physically attaching, sorbing and/or bonding with the rare-earth-containing composition, additive and/or particles (see paragraphs 0025 and 0152-0156 and Tables 4 and 5).   The disclosure of Hassler et al. reads upon claim 19, since the patent is a printed material including instructions for using the CeO2 nanocrystals to separate phosphorus or a phosphorus containing compound from a substrate.
Hassler et al. differ from the claimed invention in that Hassler et al. do not expressly disclose incubating the reaction mixture for a period of time, wherein after the period of time, the reaction mixture is converted a dephosphorylated solution, recovered phosphorus or phosphorus containing compound and a recyclable CeO2 nanocrystal catalyst.
However,  Hassler et al. disclose that the target-laden rare earth composition is removed from the aqueous medium to form a treated aqueous medium having a lower content of at least one or more phosphorus-containing target materials, and the separated product is subjected to suitable processes for removing the phosphorus-containing target material or portions thereof from the target-laden rare earth composition to enable the rare earth to be recycled (paragraphs 0181-0190).
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the period of time for separation of the target-laden rare earth composition from the aqueous media and regeneration of the rare earth for recycle disclosed by Hassler et al. corresponds  to the claimed incubation period of time, since during these steps Hassler et al. was able to obtain a dephosphorylated solution, recovered phosphorus or phosphorus containing compound and a recyclable CeO2 nanoparticle.
Hassler et al. further differ from claims 9 and 14 in that Hassler et al. do not disclose recycling the CeO2 in the claimed manner.  However, Hassler et al. do disclose that the phosphorus-containing target material should be separated from the target-laden rare earth composition so that the rare earth can be recycled for further use in removal of the phosphorus-containing target material (see paragraph 0187).   Centrifuging is a suitable means for separation (see paragraph 0183).  If the CeO2 is to be used in a fluid for removal of the phosphorus-containing target material, then the skilled artisan would have found it obvious to utilize any known means of dispersing the CeO2 into the fluid including the claimed sonication.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Losic et al. (WO 2016/191802 A1) alone or in view of Cao et al. (“Ceria Hallow Nanospheres Produced by a Template-Free Microwave-Assisted Hydrothermal Method for Heavy Metal Ion Removal and Catalysis”, J. Phys. Chem. C., Vol. 114, No. 21, 2010, pp. 9865-9870). 
Losic et al. disclose a composite material having a porous graphene-based foam matrix useful for removing ionic species from a liquid or gas (see Field of Invention on page 1, page 3, lines 3-21 and page 9, lines 23-30).  Losic et al. disclose the claimed apparatus, product and kit, since the metal oxide nanoparticles include cerium oxide nano-particles that can have phosphate ions absorbed onto or within the composite material (page 6, lines 14-21; page 18, line 19 to page 19, line 9; and page 30, line 21 to page 31, line 4).   Losic et al. suggest the claimed method of recovering phosphorus (see summary of invention).  Losic et al. disclose the claimed contacting step, since Losic et al. disclose removing a target-species from a liquid or gas comprising contacting at least the target species with the composite material (page 5, lines 12-15 and page 29, line 30 to page 30, line 29).  The composite material comprises metal oxide nano-particles distributed throughout the foam matrix (page 18, lines 19-20).  The metal oxide nano-particles will typically be adhered to or bound to the surface of the foam matrix (page 18, lines 22-30).  The metal oxide nano-particles used in accordance with the invention will typically be selected having regard to the intended application of the composite material (page 19, lines 1-5).  The metal oxide nano-particles may be selected from cerium (page 19, lines 7-9).   The nano-particles have at least on dimension that is less than 100 nm (page 19, lines 27-29).  Examples of the anions to be removed from the liquid or gas include phosphate containing anions (paragraph bridging pages 30 and 31).  Losic et al. suggest the claimed incubating the reaction mixture for a period of time and adjusting the reaction mixture before incubating to a first temperature and allowing the reaction mixture to remain at the first temperature for a first amount of time as required by claims 1 and 4, since Losic et al. disclose that once the liquid dispersion has been prepared the dispersion is formed into a gel by subjecting the liquid dispersion to increased temperature for a suitable period of time ranging from about 5 to about 20 hours, which overlaps with the claimed 1 second to 8 hours disclosed in claim 7 (page 26, line 28 to page 27, line 19).  The heating can be from about 75°C to about 95°C, which is within the claimed temperature range of 3 to 95°C disclosed in claim 6 (page 27, lines 13-19).  Claims 10 and 11 are taught, since Losic et al. disclose that there is no particular limitation regarding the nature of the liquid or gas from which the ions are to be removed (page 31, lines 19-22).   Claims 2 and 3 are taught, since Losic et al. disclose that where the ions are to be removed from liquid the zeta potential can be readily adjusted by changing the pH of the liquid from either greater than about 6 to less than about 6 (page 32, lines 13-25).  Losic et al. implicitly teach claim 5, since Losic et al. disclose that the metal oxide nano-particles can be pre-formed using techniques, reagents and equipment known to those skilled the art, which would include the nanospheres, nanoparticles, nanorods, and nanopolyhedrons disclosed by Cao et al. (see page 22, line 24 to page 24, line 3 of Losic et al. and the abstract and introduction on page 9865 of Cao et al.).  Claims 14 and 15 are implicitly taught, since Losic et al. disclose that the liquid dispersion may be prepared by bringing a liquid into contact with the components of the porous graphene-based foam matrix using techniques and equipment well known to those skilled in the art, such as subjecting the components of the dispersion to sonication (page 21, lines 8-21) and forming the composite material by removing the liquid from the gel to isolate the composite material from the gel composition (page 28, lines 8-12).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699